Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement (IDS)
1.	Information Disclosure Statement (IDS) filed on 08/04/2021 is noted, the IDS contains over 11 pages and 225 files references, the long lists of IDS appears complex and lengthy,  kindly reminded the applicant that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search (MPEP 609, 37 CFR 1.98). The examiner has considered the references to the extent reasonably expected during normal examination time.

	Applicant is reminded of section 2004, paragraph 13, of the MPEP.
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Koldiaev (US 2015/0331029 A1) describes a system for characterizing a sample, the system comprising: a first optical path configured to propagate an interrogating optical beam to the sample, the interrogating beam comprising a plurality of optical pulses, two consecutive pulses of the interrogating beam being spaced apart by a period (T), the period (T) corresponding to a repetition rate of the interrogating optical beam, said interrogating optical beam generating second 

	Gulati (US 9554738 B1) describes a method for determining at least one of a presence and a concentration of an analyte in a tissue sample, the method comprising the steps of: (a) obtaining a feature energy change as a result of a collision between two co-dependent waveforms, one of the two co-dependent waveforms being based on a feature waveform corresponding to absorption of energy by the analyte when radiation is directed to the tissue sample; and (b) transforming, via a processor, the feature energy change to an analyte concentration, wherein the analyte is classified as one of a multi-compartment analyte excluding glucose, a red cell analyte, a plasma analyte, an intracellular analyte, a structural analyte, an exogenous analyte, and an antigen/antibody 

	Stoica (US 20090212769 A1) describes ultrashort laser pulse irradiation of materials produces transient electronic, thermal, and coherent magnetic and acoustic excitations that are identified, separated and interlinked in complementary time-resolved optical detection processes to determine properties of interest. Time-resolved measurements are performed by varying the magnetic field strength and orientation, laser power and spot position with a spatial resolution starting at &lt;1 .mu.m and up to a few tens of .mu.m, depending on geometrical constraints related to the instrumental functionality requirements. Examples of properties that can be measured include but are not limited to determining: magnetic anisotropy and magnetic moment; magnetic 
	Intense laser pulses are used for material excitation (derived from the pump laser) while weaker pulses from another laser (probe laser with a slightly different repetition rate) are used for detection from femtoseconds to nanoseconds after the excitation event, ensuring that a suitable temporal range is chosen for accurate measurements of relaxation rates following after excitation. The excitation and detection lasers are phase stabilized with respect to each other by maintaining a small constant frequency offset (CFO) between the individual laser repetition rates. In this way, the pulse trains from the lasers are rapidly and uniformly time-delayed relative to each other starting from an initial coincidence time and until the pulse trains coincide again and complete the scan of the full temporal range. The maximum time scanning interval range is given by the 
	Dual-pulse interferometry schemes are used to improve the detection sensitivity for probing of coherent magnetic and acoustic excitations. The functionality is provided through elimination of signals that are not coherent and providing optimal phase matching conditions for the detection of the coherent part of the signal. Additionally, interferometric Sagnac-type detection can be applied for measurements of the magnetic field induced hysteresis by eliminating undesired non-magnetic optical polarization rotations associated with optical sample properties or with various optical components used for instrumentation. [0072] i) Sagnac-type interferometry at normal incidence is used based on two counterpropagating pulses traveling through the same optical setup. An original probe pulse from one of the lasers crosses first a semitransparent non-polarizing beam splitter. Two pulses are then obtained from the original single pulse by polarization pulse splitting into orthogonal components that travel almost matched beampaths (directed by mirrors), are rotated with half waveplates, are further recombined collinearly with another polarization beamsplitter, cross a quarter wave plate and are directed and focused on sample at normal incidence. After the reflection from the measured layer of interest the two pulses .

Allowable Subject Matter
3.	Claims 1-9 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 



The primary reason for the allowance of claim 1 is the inclusion of a method for characterizing a sample, the method comprising: directing a beam of electro-magnetic radiation to a sample using an optical source, wherein the beam comprises electro-magnetic radiation at a first wavelength; detecting a Second Harmonic Generation (SHG) signal emitted from the sample using an optical detector, wherein the detected SHG signal comprises electro-magnetic radiation at a second wavelength different from the first wavelength that is at least partially  attributed to one or more material properties of the sample. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-9 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be . 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
August 10, 2021